Citation Nr: 1411040	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-00 418A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right wrist tendonitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania RO.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The issues of service connection for bilateral pes planus, right wrist tendonitis, and residuals of a left thumb injury (on de novo review) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the Veteran service connection for bilateral pes planus based essentially on findings that such was considered a congenital or developmental defect, and was unrelated to the Veteran's service.  

2.  Evidence received since the September 2004 rating decision includes a medical opinion letter relating the Veteran's pes planus to service and new sworn testimony from the Veteran regarding continuity of symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed September 2004 rating decision denied the Veteran service connection for right wrist tendonitis based essentially on findings that no permanent residual or chronic right wrist disability subject to service connection was shown.  

4.  Evidence received since the September 2004 rating decision includes a medical opinion letter relating the Veteran's current right wrist tendonitis to service and new sworn testimony from the Veteran regarding continuity of symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for right wrist tendonitis; and raises a reasonable possibility of substantiating such claim.

5.  An unappealed September 2004 rating decision denied the Veteran service connection for a left thumb disability based essentially on findings that no permanent residual or chronic disability subject to service connection was shown by the medical evidence.

6.  Evidence received since the September 2004 rating decision includes a medical opinion letter relating a current left thumb disability to service and new sworn testimony from the Veteran regarding continuity of symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left thumb injury; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).

2.  New and material evidence has been received, and the claim of service connection for right wrist tendonitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).

3.  New and material evidence has been received, and the claim of service connection for residuals of a left thumb injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matters addressed; however, inasmuch as this decision reopens the claims, there is no reason to belabor the impact of the VCAA on the matters.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An unappealed September 2004 rating decision denied the Veteran service connection for bilateral pes planus based essentially on findings that such was considered a congenital or developmental defect, and was unrelated to the Veteran's service; service connection for right wrist tendonitis based essentially on findings that no permanent residual or chronic disability subject to service connection was shown by the medical evidence; and denied service connection for a left thumb disability based essentially on findings that no permanent residual or chronic disability subject to service connection was shown.  She did not submit new and material evidence as to any of these three claims within the year following, and the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the September 2004 rating decision included the Veteran's STRs and lay statements from the Veteran.  

Regarding pes planus, the Veteran's STRs reflect feet complaints in service.  On May 1999 service enlistment examination, her feet were normal on clinical evaluation; she was noted to have normal foot arches.  In June 2002, she complained of pain in her right heel; the impressions included bilateral pes planus and plantar fasciitis, and she was issued orthotics.  On June 2002 service separation examination, the Veteran complained of episodic right arch discomfort.

Regarding right wrist tendonitis, the Veteran's STRs include complaints regarding the right wrist.  In December 2001, she complained of right wrist pain; she denied any injury, numbness, tingling, or radiation of pain but stated that it bothered her to use a computer for a long time.  The impressions included tendinitis of the right wrist, and a wrist splint was ordered.

Regarding a left thumb disability, the Veteran's STRs reflect that she injured her left thumb in service.  In June 2000, she slammed her thumb in a car door; the impression was thumb contusion with a small amount of subungual hemorrhage.

Evidence received since the September 2004 rating decision consists essentially of private treatment records, a medical opinion letter from Dr. Rivera, and sworn testimony by the Veteran.  

Regarding bilateral pes planus, treatment records from July 2006 to November 2007 reflect complaints of heel and ankle pain and findings of heel spurs and plantar fasciitis.  In a June 2008 statement, the Veteran reported that she felt pain in her feet and believed she developed a bone spur from an injury in service.  In an August 2009 medical opinion statement, Dr. Rivera noted that the Veteran has pain in both feet due to plantar fasciitis and bilateral pes planus that first appeared while she was in service.  He noted her reports that, several months after basic training, she began to feel pain in her feet, including sharp pain in the heels with exacerbation when walking.  He noted that the STRs reflect the Veteran suffered acute plantar fasciitis that was more severe because of the condition of flat feet; she was treated with naproxen but never totally recovered.  Dr. Rivera noted the Veteran's current complaints of bilateral foot pain as well as an X-ray report showing plantar spurs in both heel bones.  Dr. Rivera opined that the Veteran's acute pain when walking is a result of basic training and strenuous physical activity in service.  He opined that the prognosis of the feet disability is not good because there had been no improvement after eight years.  He opined that the etiology of this disability is due to her service.

Regarding right wrist tendonitis, the Veteran reported in a June 2008 statement that she now felt the same wrist pain as she felt in service whenever she typed for long periods of time.  She stated that the pain normally included numbness and tingling.  In an August 2009 medical opinion letter, Dr. Rivera opined that the Veteran's right wrist tendonitis first appeared during her time in service and was still present.  He noted the Veteran's complaints of pain in the right wrist and palm, caused by typing on a computer are highly compatible with recurrent tendonitis vs. carpal tunnel syndrome.  He opined that the etiology of this disability was related to her service.  On September 2010 VA examination, the Veteran reported that she developed a right wrist condition as a result of constant typing, resulting in her current right wrist condition while in service.  She stated that her right wrist condition had worsened since her separation from service.  She had subjective complaints of right wrist pain several times daily, for which she took Motrin.  Following a physical examination, the diagnosis was right wrist tendonitis.  The examiner opined that the disability is not caused by or a result of the Veteran's military service, based on the history and physical examination, as well as a review of the claims file and the fact that the Veteran had no evidence of a continual right wrist condition at the time of her separation from service in September 2002.

Regarding a left thumb disability, the Veteran reported in a June 2008 statement that during cold weather her thumb would stiffen, and it hurt whenever she attempted to apply pressure with it.  In an August 2009 medical opinion letter, Dr. Rivera noted that the Veteran suffered a trauma to the left thumb in service, causing the loss of the nail.  He noted the Veteran's complaints of discomfort when using the thumb, with intensifying pain during cold weather and whenever she used the thumb to apply pressure, such as on opening a container.  He opined that the etiology of this disability is due to her service.  On September 2010 VA examination, the Veteran reported that she developed a left thumb condition as a result of a car door slamming on the thumb while she was in service.  She stated that her left thumb condition had worsened since her separation from service.  Following a physical examination, the diagnosis was residuals of a left thumb contusion.  The examiner found no functional impairment in the left thumb.  The examiner opined that the Veteran's left thumb condition is not caused by or a result of her military service, based on the history and physical examination, as well as a review of the claims file and the fact that no ongoing left thumb condition was noted at the time of the Veteran's separation from service in September 2002.

At the October 2013 Board hearing, the Veteran testified that she now has bilateral plantar fasciitis and bone spurs in addition to her pes planus, all of which were treated by Dr. Rivera; she testified that she has not submitted all of the treatment records.  She testified that she had not sought treatment for her claimed right wrist and left thumb disabilities through most of the years since her separation from service because she did not have health insurance.  She testified that she takes Tylenol for pain relief.

Because service connection for bilateral pes planus was denied in September 2004 based on findings that the condition was considered a congenital or developmental defect and was unrelated to the Veteran's service, for evidence to be new and material in this matter, it would have be evidence that shows it is an acquired disability and relates it to service.  Likewise, because service connection was denied for right wrist tendonitis and for a left thumb disability in September 2004 based on findings that no permanent residual or chronic disability subject to service connection was shown by the medical evidence, for evidence to be new and material in these matters, it would have be evidence that shows she has such disabilities and relates them to service.

The new evidence received since the September 2004 rating decision includes the August 2009 opinion letter from Dr. Rivera diagnosing all three disabilities on appeal and relating them to the Veteran's service, and the Veteran's own sworn testimony (presumed credible for the purpose of reopening) describing continuity of symptoms since service.  This evidence is new and addresses the unestablished facts needed to substantiate the Veteran's claims; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claims of service connection for bilateral pes planus, right wrist tendonitis, and residuals of a left thumb injury may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen claims of service connection for bilateral pes planus, tendonitis of the right wrist, and residuals of a left thumb injury, is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to her claims.  See 38 C.F.R. § 3.159.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the RO did not, the claim must be remanded for initial RO de novo consideration unless there is a waiver, or prejudice to the appellant would arise from not doing so.  Here, there has been no waiver of such procedural right, and the Board is unable to find that the Veteran would not be prejudiced.  Accordingly, a remand is mandated.  

The reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA feet examination to determine the existence, nature, and etiology of her bilateral foot disability.  Additionally, the September 2010 VA examination and opinion did not address the supporting nexus opinions offered by Dr. Rivera in the matters of right wrist tendonitis and residuals of a left thumb injury.  The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).

Finally, the Veteran testified that she has not submitted the complete treatment records from Dr. Rivera.  Such records are pertinent evidence in the claims for service connection and must be secured.  The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of private evaluation and/or treatment she has received for the disabilities on appeal, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of her treatment for the disabilities at issue from Dr. Rivera.  The RO should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of her bilateral foot, right wrist, and left thumb disabilities.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's disabilities of the both feet (specifically noting presence or absence of pes planus), right wrist, and left thumb.

b)  Please express an opinion regarding the etiology of each diagnosed right and left foot, right wrist, and left thumb disability entity, and specifically whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/injuries sustained therein.  Also specifically, is any diagnosed plantar fasciitis at least as likely as not related to her diagnosed pes planus?

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claims de novo.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


